Exhibit 10-6



AMENDMENT NO. 1
TO
THE ENERGY EAST CORPORATION
DEFERRED COMPENSATION PLAN - - DIRECTOR SHARE PLAN


         The Energy East Corporation Deferred Compensation Plan - Director Share
Plan (the "Plan") is hereby amended effective January 1, 2005, pursuant to
Section 6 thereof, as follows:

         

1.  Section 2, Participation and Election by a Director, insert "non-employee"
prior to "Energy East Director" in the first sentence of the 2nd paragraph.



         

2.  Section 5, Payment of Amounts Deferred, the language in such section after
the second sentence is revised to read as follows:



"

A director may change his election of payment terms by executing and delivering
to Energy East a new payment terms election. With respect to amounts the
Director contributed to the Plan on or after January 1, 2007, any changes to the
payment terms election must be made at least twelve (12) months prior to the
date distributions are scheduled to commence and must provide payments will be
delayed at least five (5) years from the date distributions were originally
scheduled to commence. Changes to amounts the Director contributed to the Plan
prior to January 1, 2005 are not subject to the five-year delay described in the
preceding sentence. Changes to amounts the Director contributed to the Plan
during 2005 and 2006 are not subject to the five-year delay described in the
preceding sentence as long as the change is made before January 1, 2007. No
change shall be effective during the one-year period beginning on the day the
Director executes the new payment terms election. If, during such one-year
period, the Director becomes entitled to receive a payment or payments under the
Plan pursuant to the Director's last effective payment terms election, said last
effective payment terms election shall remain in full force and effect and the
new election shall be null and void. Only one payment terms election shall be
effective for a Director at any time.



 

         

IN WITNESS WHEREOF, Energy East Corporation hereby executes this Amendment as of
the 8th day of December 2005.



 

 

 

ENERGY EAST CORPORATION



 /s/Michelle Taylor                            


     Witness

By:  /s/Richard R. Benson                     
           Richard R. Benson
           Vice President and
           Chief Administrative Officer